Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 4, 2022 has been entered.
 
Drawings
The drawings were received on July 26, 2022.  These drawings are accepted to correct for the previously cited inconsistencies in the drawings.

Response to Arguments
Applicant’s arguments, amendments to the claims, and amendments to the drawings overcome the 112(a) and 112(b) rejection on record. Examiner notes, although Applicant provides the argument that “full rotation” implies 360 rotation, this definition is not applied to the “full rotation” of the tilt axis as in contrast with Applicant’s wish for the generally held definition of the term to apply, Applicant expresses states “full rotation” for the tilt axis is limited to 180 degrees. Any amendment which attempts to increase the rotational capabilities of the tilt access to more than 180 degrees will be considered outside the scope of Applicant’s express definition despite use of the term “full rotation” in the specification. 
Applicant’s amendment to Claim 12 necessitates a new grounds of rejection as the presence of a bifacial cell was not previously required. The new grounds of rejection relies on previously cited references and is presented below. 

Applicant’s arguments regarding the 103 rejection have been considered but are not persuasive. Applicant generally describes the teachings of Sgarella, Qadir and Morgan but then makes a generally conclusory statement that the references fail to teach the claimed bifacial cells without more. Applicant’s general statements without evidence, support, or response to the Office’s prima facie obviousness determination cannot be considered persuasive. The previously rejection relied on express motivation and teaching from Morgan to use bifacial cells. Therefore, if Applicant believes a deficiency exists, more than a general recitation of the prior art will be need to be presented to rebut the determination on record. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

The limitation of Claims 2 and 4, i.e. “further comprising a second photovoltaic face positioned opposite the first photovoltaic face” has been incorporated into Claims 1 and 3, respectively, and as such, the limitations of Claims 2 and 4 are no more than redundant recitation of previously presented limitations.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: Determining the scope and contents of the prior art. Ascertaining the differences between the prior art and the claims at issue. Resolving the level of ordinary skill in the pertinent art. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 20200059193 by Sgarrella in view of US 20140261630 by Morgan et al (hereinafter Morgan).

Regarding Claim 12, Sgarrella teaches a method of generating power on farmland while minimizing shadow disruption (Abstract) including the steps of installing the solar apparatus (Fig. 1 teaching the claimed “installing a photovoltaic module having a first planar photovoltaic face, a tilt axis, and an azimuth axis, wherein the photovoltaic module casts a shadow on active use farmland”) and utilizing a motor and controller programmed so as to pivot the panels about the tilt axis to orient the photovoltaic faces parallel to a line of incident radiation so as to apply such radiation to pass through unobstructed by the panels (Fig. 2 teaching the claimed “automatically pivoting the photovoltaic module on at least one respective axis  to orient the photovoltaic face parallel to a line extending from the sun to the photovoltaic module”). Sgarella fails to disclose a bifacial module. 

However, Morgan teaches bifacial modules are routine and conventional for use in solar tracking systems for generation of power from indirect light (see fig. 18 and [0069], [0074]).

Therefore, it would be obvious to one of ordinary skill in the art to modify the assembly and system taught by modified Sgarrella by including the bifacial modules taught by Morgan, in order to allow for generation from indirect light. 


Claims 1-6, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sgarrella in view of US 20120048340 by Qadir and Morgan. 

Regarding Claim 1, Sgarrella discloses  PV module comprising a plurality of PV panels (70 Fig. 1 teaching the claimed “a photovoltaic module having a first photovoltaic face defining a first plane;  a first normal axis extending from the first plane”) connected to a plurality of first motors which are operationally coupled to the panels to as to rotate the panels about a first axis, hereinafter the “tilt” axis between a horizontal and vertically angled position (80 Fig. 1, Fig. 2 teaching the claimed “a first motor operationally connected to pivot the photovoltaic module about a first tilt axis, wherein the photovoltaic module has a capability for 180 degree rotation about the first normal axis”). Sgarrella expressly desires to rotate between a position of sunsharing and sunshading based on algorithmic tracking of solar movement throughout the day ([0043]-[0046], [0051]). An electronic controller operates the motor ([0043]-[0051] teaching the claimed “an electronic controller operationally connected to the first motor”). Light falls incident on the solar panels based on movement of the panels and sun throughout the day (Fig. 1, 2 [0043]-[0051] teaching the claimed “wherein an incident solar ray strikes the photovoltaic module at an angle of incidence defined as an intersection of the incident solar ray and the first normal axis”). The controller expressly transmits commands to the motor based on a desired maximized power production or minimized shading for crop growth ([0043]-[0051] teaching the claimed “whereint he electronic controller sends signals to the respective motors to minimize the angle of incidence during a first pre-determined period of time so as to minimize shadowing and wherein the electronic controller sends signals to the respective motors to maintain an angle of incident at ninety degrees during a second predetermined period of time to maximize power output”. The functional language is expressly taught by Sgarrella with the same desired effect as the instant disclosure. Additionally, functional language is given limited patentable weight during prosecution reflecting the structural implications imposed by the desired functional language. As such, as Sgarrella teaches the same structural configuration, the functional language is considered taught by the prior art. See MPEP 2114.

	Sgarrella fails to disclose a second motor or the frame being capable of azimuthal rotation about a second axis. 

 Qadir discloses a solar module wherein the panels may be positioned in a first tilt axis by a motor and in a second, azimuthal direction (32, 80 Fig. 2 [0031]) wherein the second motor rotates the support pole to align the panels in a desired north/south direction ([0031] teaching the claimed “a second motor operationally connected to pivot the photovoltaic module about a second azimuth axis”). Qadir discloses a single controller for the positioning of both north/south and east/west rotation (68 Fig. 2 [0031]). 

A skilled artisan would appreciate that in addition to Sgarrella’s east/west rotational positioning to maximize desired use of the panels, a second azimuthal rotational axis and associated motor could be employed so as to provide optimized north/south alignment, thereby rendering obvious the claim. 
Modified Sgarella fails to disclose a bifacial module. 

However, Morgan teaches bifacial modules are routine and conventional for use in solar tracking systems for generation of power from indirect light (see fig. 18 and [0069]).

Therefore, it would be obvious to one of ordinary skill in the art to modify the assembly and system taught by modified Sgarrella by including the bifacial modules taught by Morgan, in order to allow for generation from indirect light. 

Claim 2 is taught as it presents no more than redundant limitations of Claim 1. 

 Regarding Claim 3, Sgarrella discloses  PV module comprising a plurality of PV panels (70 Fig. 1 teaching the claimed “a photovoltaic module having a first photovoltaic face defining a first plane;  a normal axis extending from the first plane”) connected to a plurality of first motors which are operationally coupled to the panels to as to rotate the panels about a first axis, hereinafter the “tilt” axis between a horizontal and vertically angled position (80 Fig. 1, Fig. 2 teaching the claimed “at least one motor operationally connected to rotate the photovoltaic module about at least one rotation axis”). Sgarrella expressly desires to rotate between a position of sunsharing and sunshading based on algorithmic tracking of solar movement throughout the day ([0043]-[0046], [0051]). An electronic controller operates the motor ([0043]-[0051] teaching the claimed “an electronic controller operationally connected to the at least one motor”). Light falls incident on the solar panels based on movement of the panels and sun throughout the day (Fig. 1, 2 [0043]-[0051] teaching the claimed “wherein an incident solar ray strikes the photovoltaic module at an angle of incidence defined as an intersection of the incident solar ray and the normal axis”). The controller expressly transmits commands to the motor based on a desired maximized power production or minimized shading for crop growth ([0043]-[0051] teaching the claimed “wherein during a first predetermined period of time corresponding to a growing season the electronic controller sends signals to the at least one motor to orient the photovoltaic module to minimize energy intercepted by the photovoltaic module and wherein during a second predetermined period of time outside the growing system the electronic controller sends signals to the at least one motor to maintain an angle of incidence as close as possible to ninety degrees to maximize energy intercepted by the photovoltaic module”. The functional language is expressly taught by Sgarrella with the same desired effect as the instant disclosure. Additionally, functional language is given limited patentable weight during prosecution reflecting the structural implications imposed by the desired functional language. As such, as Sgarrella teaches the same structural configuration, the functional language is considered taught by the prior art. See MPEP 2114. 

	Sgarrella fails to disclose the support structure being capable of azimuthal rotation about a second axis. 

 Qadir discloses a solar module wherein the panels may be positioned in a first tilt axis by a motor and in a second, azimuthal direction (32, 80 Fig. 2 [0031]) wherein the second motor rotates the support pole to align the panels in a desired north/south direction ([0031] teaching the claimed “a second rotation axis extending through the photovoltaic module”). Qadir discloses a single controller for the positioning of both north/south and east/west rotation (68 Fig. 2 [0031]). 

A skilled artisan would appreciate that in addition to Sgarrella’s east/west rotational positioning to maximize desired use of the panels, a second azimuthal rotational axis and associated motor could be employed so as to provide optimized north/south alignment, thereby rendering obvious the claim. 

Modified Sgarella fails to disclose a bifacial module. 

However, Morgan teaches bifacial modules are routine and conventional for use in solar tracking systems for generation of power from indirect light (see fig. 18 and [0069]).

Therefore, it would be obvious to one of ordinary skill in the art to modify the assembly and system taught by modified Sgarrella by including the bifacial modules taught by Morgan, in order to allow for generation from indirect light. 

Claim 4 is taught as it presents no more than redundant limitations of Claim 3. 

Regarding Claim 5, modified Sgarrella discloses the first rotational axis is a “tilt” axis (Sgarrella Fig. 1, 2) and the second is an azimuthal axis (Qadir Fig. 2 teaching the claimed “wherein the first pivot axis defines tilt of the photovoltaic module and wherein the second pivot axis defines azimuthal 
orientation of the photovoltaic module”). 
 
Regarding Claims 6 and 8 modified Sgarrella discloses the controller is programmed to either rotate or not rotate the panels based on the desired solar input/output of the panels and growth of the crops ([0043]-[0051]) and as such, would necessarily be capable or and desire to either pivot or not pivot the panels based on express commands from the controller, thereby teaching the claimed “wherein the module is pivotable about the first pivot axis” (Claim 6), “wherein the module is not pivotable about the first pivot axis” (Claim 7), “wherein the module is pivotable about the second pivot axis” (Claim 8) and “ wherein the module is not pivotable about the second pivot axis” (Claim 10).  
 
Regarding Claim 10, modified Sgarrella discloses two motors operably coupled to the solar panel assembly for rotation about each of the first two axes (Sgarrella Fig. 1, 2 Qadir Fig. 2 teaching the claimed “wherein the module is pivotable about the first pivot axis and about the second pivot axis and the at least one motor includes a first motor operationally connected to the module for pivoting the module about the first pivot axis and a second motor operationally connected to the module for pivoting the module about the second pivot axis”). 
 
Regarding Claim 11, modified Sgarrella discloses the controller relies on an algorithm to perform the tracking (Sgarrella [0012] teaching the claimed “wherein the electronic controller is programmed with a first algorithm for controlling the first motor and a second algorithm for controlling the second motor”).  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721